Citation Nr: 1439714	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-31 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Recognition of the appellant as the Veteran's dependent spouse for entitlement to Dependent's Educational Assistance.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from June 1971 to June 1974.  The appellant states that she is the Veteran's spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 decision of the New Orleans, Louisiana, regional office (RO) of the Department of Veterans Affairs (VA). 

The appellant appeared at a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of this hearing is in the claims folder. 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case. 

In an April 2013 letter, the appellant was informed that her attorney was not accredited with the VA's Office of General Counsel, and was therefore not eligible to represent her before VA.  She was further provided with information regarding alternative sources of representation and given 30 days in which to select a new representative.   The appellant replied in an April 2013 letter that she wished to represent herself. 

This appeal was previously before the Board in May 2013, when it was remanded for additional development.  It has been returned to the Board for further review.  

Regrettably, the appeal must once again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The appellant, who notes that the Veteran is rated as 100 percent disabled on a permanent and total basis for his service connected disabilities, contends that she remains married to the Veteran and is thus basically eligible to receive Dependent's Educational Assistance under the provisions of 38 U.S.C. Chapter 35.

Since this matter was previously before the Board, the Veteran's compensation and pension claims folder has been obtained and associated with the appellant's education folder.  The evidence confirms that the Veteran is in receipt of a 100 percent evaluation for his service connected disabilities.  Therefore, if the Veteran has a spouse, that spouse would have basic eligibility for educational assistance under Chapter 35. 38 C.F.R. § 21.3021 (2013).

Unfortunately, there is contradictory evidence as to whether or not the Veteran and the appellant were ever married or, if so, if they remain married.  The appellant has submitted a copy of a marriage certificate for she and the Veteran.  The claims folder also contains copies of the marriage certificate that were submitted prior to the current appeal.  The appellant also testified that while the Veteran abandoned her many years ago and that they have had little contact since that time except in regard to their children, she and the Veteran have never been divorced.  In the absence of other evidence, the statement of a claimant can be sufficient, especially when accompanied with the copy of the marriage certificate.  See 38 C.F.R. § 3.204 (2013).

When the Veteran was contacted by phone in January 2014, he stated that he was never married to the appellant, and that the marriage certificates were fake.  This contradicts evidence in the claims folder, including a May 1979 VA Form 21-686c completed by the Veteran in which he names the appellant as his spouse and states the date of marriage was April 23, 1976.  This is the same date listed on the marriage certificates submitted by the appellant as part of the current appeal and those already in the claims folder. 

However, the claims folder also contains evidence that indicates the Veteran and the appellant were divorced in 1988.  The Veteran's VA psychiatric treatment records from the 1990s consistently state that he had been married, but that he was divorced in 1988.  A May 1999 VA Form 21-527 Income-Net Worth and Employment Statement completed by the Veteran states that he had been married to the appellant, but divorced in 1988.  A November 2000 VA notice letter to the appellant states that she was denied apportionment of the Veteran's service connected benefits because the evidence of record indicates that she and the Veteran were divorced in 1988 in New Orleans.  The letter does not identify the evidence relied on to determine that the appellant and the Veteran were divorced.  Furthermore, there is no evidence that would confirm or deny the occurrence of a divorce in either the claims folder or the education folder.  

When this matter was previously before the Board, it was determined that additional development was required.  Furthermore, the Board noted that M22-4, Chapter 9 contains procedures that must be followed in order to establish dependency in claims for education benefits, and that it did not appear that these procedures had been followed.  Those contained in M22-4, 9.05 appeared to be particularly relevant.  

Finally, the Board noted that the reasons and bases provided in the May 2010 Statement of the Case for the denial of the appellant's claim state that the Veteran has never claimed her as a dependent, and therefore dependency cannot be assumed.  The result is that unless the Veteran completes the necessary forms to declare that the appellant is his dependent spouse, she will not be eligible for Chapter 35 benefits.  However, the only regulation cited in support of this position is 38 C.F.R. § 21.3021, which defines what constitutes an eligible spouse under Chapter 35 but does not appear to require any action on the part of the Veteran.  The Board invited the RO to identify any regulation or manual provision that requires the Veteran to proactively declare that he has a dependent spouse before she can be eligible for Chapter 35 benefits.

Unfortunately, the only development that was able to be completed was the January 2014 phone call to the Veteran.  The RO noted that the development could not be completed without the claims folder, which was at the Board on another matter.  The February 2014 supplemental statement of the case did not cite to any additional regulation or manual provision to support the assertion that the Veteran must proactively declare that he has a dependent spouse before she can be eligible for Chapter 35 benefits.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the matter which required that the Veteran's claims folder be at the Board has now been completed.  This should enable the development that was first requested in May 2013 to also be completed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's claims folder and associate it with the appellant's education folder. 

2.  After the claims folder has been obtained, it should be reviewed by the Regional Processing Office (RPO).  An administrative decision must be issued as to whether or not the evidence demonstrates that the Veteran and the appellant are divorced.  Any evidentiary development deemed necessary by the RPO prior to issuing this decision should be completed.  This should include, if otherwise appropriate, contacting the Parish of Orleans, and/or the State Registrar of Louisiana to determine if there is proof of divorce and, if so, to obtain a copy of that proof.  
 
3.  If the RPO determines that there is no definitive evidence that demonstrates the Veteran and the appellant are divorced, this matter should be referred to the Adjudication division at the RO for a review of relevant Regional Counsel and General Counsel decisions in order to determine if the current situation is either identical or on "all fours" with one of these decisions.  If needed, appropriate steps should be taken to obtain a legal opinion. 

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The supplemental statement of the case should contain all laws, regulations or manual provisions relied on to deny the appellant's claim, including any that requires the Veteran to proactively declare the appellant to be his dependent spouse.  The Veteran should also receive all notice required in a contested claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



